Citation Nr: 1450965	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-30 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the RO in Nashville, Tennessee.  This case was previously before the Board in April 2011 and April 2012, when it was remanded for additional development.

There are other issues that are not before the Board.  In an October 2012 rating decision, the RO granted service connection for posttraumatic stress disorder, tinnitus, and a scar of the middle finger of the left hand.  In a June 2013 rating decision, the RO granted service connection for otitis media and Type II diabetes mellitus.  Since the Veteran did not appeal the ratings or effective dates assigned in these decisions, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge (VLJ) in August 2010 at the RO (i.e., a Travel Board hearing), and a transcript of this hearing is of record. Subsequently, the VLJ of the Board who presided over the Veteran's Travel Board hearing retired.  In an October 2014 letter, the Board informed the Veteran of this and offered him another hearing before a different VLJ of the Board who would ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707.

The Veteran responded later in October 2014, indicating he wanted another Travel Board hearing before another VLJ of the Board.  He is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700 , 20.704 (2014).  This hearing must be scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Travel Board hearing at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file. 

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



